Per Curiam.
The question whether the defendant’s product constituted a substance in imitation of butter or a substance similar to oleomargarine should have been submitted to the jury as an issue of fact. Furthermore, testimony offered by the defendant tending to show that its product was not , a “ substance in imitation or semblance of butter ” nor a “ similar substance ” to oleomargarine (Agriculture and Markets Law, § 59) was erroneously excluded by the trial court.
The determination of the Appellate Term and the judgment of the Municipal Court should be reversed and a new trial granted, with costs to the appellant in all courts to abide the event.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Determination appealed from and judgment of the Municipal Court unanimously reversed and a new trial granted, with costs to the appellant in all courts to abide the event.